UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices) (Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: February 28, 2014 The registrant is filing this Amendment to its Certified Shareholder Report of Registered Management Investment Companies on Form N-CSR filed with the U.S. Securities and Exchange Commission on May 8, 2014 for the period ended February 28, 2014 to amend Item 1 “Reports to Stockholders” to add the Cost column in the Financial Highlights for the Roumell Opportunistic Value Fund. Other than the aforementioned revisions, this Form N-CSR/A does not reflect events occurring after the filing of the original Form N-CSR or modify or update the disclosures therein in any way. Item 1. REPORTS TO STOCKHOLDERS. Statements in this Semi-Annual Report that reflect projections or expectations of future financial or economic performance of the Roumell Opportunistic Value Fund (“Fund”) and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. An investment in the Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Investment in the Fund is also subject to the following risks: opportunistic investment strategy risk, sector risk, non-diversified fund risk, investment advisor risk, new fund risk, operating risk, common stocks, preferred stock risk, warrants risk, convertible securities risk, large-cap securities risk, small-cap and mid-cap securities risk, micro-cap securities risk, risks related to investing in other investment companies, interest rate and credit risk, maturity risk, inflation risk, investment-grade securities risk, lower-rated securities or “junk bonds” risk, risks of investing in municipal securities, risks of investing in REITs, risks of investing in corporate debt securities, government debt markets may be illiquid or disrupted, foreign securities risk, and currency risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this semi-annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by visiting ncfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Fund. A copy of the prospectus is available at ncfunds.com or by calling Shareholder Services at 800-773-3863. The prospectus should be read carefully before investing. This Semi-Annual Report was first distributed to shareholders on or about April 29, 2014. For More Information on Your Roumell Opportunistic Value Fund: See Our Web site @ roumellfund.com. or Call Our Shareholder Services Group at 800-773-3863. 3 March 31, 2014 For the period of September 2013 to February 2014, the return on the Institutional class shares was -0.41%. This compares to 16.23% for the Russell 2000 Value Index, 11.37% for the 60% Russell 2000 Value Index/40% Barclays Government Credit Index, and 15.07% for the S&P 500 over the same period. For the semi-annual period, our average exposure to equities, fixed income, and cash was about 39%, 20%, and 41%, respectively. Our equity holdings are trading at meaningful discounts to estimates of intrinsic value, while the yields on our bond holdings are equity-like. Although we have found additional good investment opportunities of late, our cash balance remains elevated, and we remain well positioned to take advantage of any further declines in securities prices. The S&P 500 has had all the fun in the last couple of years; our recent trailing performance, however, does not detract from our confidence in our process, our focus on duplicable absolute rates of return, and most important, our current portfolio. Please see the table below for the Fund’s historical performance information through the calendar quarter ended March 31, 2014. Average Annual Total Returns Period Ended March 31, 2014 Past 1 Year Since Inception* Net Expense Ratio** Gross Expense Ratio*** Roumell Opportunistic Value Fund-Institutional Class Shares 0.46% 3.60% 1.23% 1.23% Russell 2000 Value Index 22.65% 13.92% 60% Russell 2000 Value Index, and 40% Barclays Capital U.S. Government Credit Index 13.98% 10.18% S&P 500 Total Return Index 21.86% 15.49% 4 The quoted performance data represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit ncfunds.com or call the Fund at (800)773-3863. Fee waivers and expenses reimbursements have positively impacted Fund performance. *The Fund’s inception date is December 31, 2010. **The Advisor has entered into an Operating Plan with the Fund’s administrator, through January 1, 2015, under which it has agreed to assume certain fees of the administrator and Acquired Fund Fees and Expenses to the extent such fees and expenses cause the Total Annual Fund Operating Expenses to exceed 1.48% of the average daily net assets of the Class A shares of the Fund, 1.23% of the average daily net assets of the Institutional Class shares of the Fund, or 2.23% of the average daily net assets of the Class C shares of the Fund. The Operating Plan may be terminated by either party at the conclusion of the then current term upon (i) written notice of non-renewal to the other party not less than sixty days prior to the end of the term, or (ii) mutual written agreement of the parties. The Advisor cannot recoup from the Fund any amounts paid by the Advisor to the Administrator under the Operating Plan. ***Gross expense ratio is from the Fund’s prospectus dated December 30, 2013. Beautifully Hated Technology Stocks What’s more loved than a declining technology business? Just about everything. Since our founding more than 15 years ago, one segment of the stock market where we have repeatedly invested is out-of-favor, (typically) well-financed technology companies in which we believe we have a research edge and an identifiable catalyst. Currently, we are invested in five stocks that share this profile. Our investments in this particular category of stocks all involve a technology in some modest rate of decline, whether it’s mainframe computing, the personal computer, or home telephones, among other examples. Yet the companies in which we invest have entrenched franchises within their respective markets and generate abundant cash flow. As is often the case, capital allocation decisions by the boards of directors are extremely important in these investments. A company that generates a lot of cash isn’t worth much if that cash is invested poorly. These boards generally have three options: (1) reinvent the companies through investments in or development of new technologies, (2) acquire or be acquired to take advantage of cost synergies within the legacy technology franchises, or (3) manage the 5 legacy business for cash until the technology becomes obsolete. Of course, human nature makes the first option a common choice, because most people want to keep their jobs or else want the victory of successful transformation. As a result, these companies’ stocks often experience dramatic sell-offs as the investment theses become complicated. We look to invest after investor fatigue has set in, and after the stocks have fallen. Further, we invest only if investments have been made in identifiable, analyzable, and promising new technologies that have traction. We also put a premium on situations where management or directors have skin in the game. Our relationships in the technology field, especially our relationships with former chief technology officers, have helped us immensely with these investments. We believe our edge is our understanding of the market environment for these various technologies, gained through deep research in partnership with technologists who have unique perspectives and acute understanding of the respective ecosystems. In addition to our opportunity to pay an “out of favor” discount and our distinctive understanding of the markets in which these companies compete, two other factors further limit our downside, in our view. First, most of these companies have net cash balance sheets. We believe a basic premise of investing is that if one invests in unlevered companies bought at a discount to a conservative appraisal of net asset value, the risk of losing much money is low. Second, in most cases a large, independent investor with board representation is present. This is important because it helps ensure that capital allocation decisions are being made prudently and that the company is managed to maximize shareholder wealth. Such catalytic decisions can include cost cuts, asset sales, or the sale of the entire company. We believe our strategy of investing in technology companies that share the particular profile described here allows us to invest with an edge in a stock market niche that is shunned by most investors. We follow these submarkets closely and only allocate capital when we believe truly discounted opportunities are offered. Finally, in our minds, these securities provide investment redundancy—that is, multiple paths to realizing an attractive return while protecting our downside. Because we often invest in the same companies more than once, our understanding and edge grow over time. True to the core Roumell Asset Management philosophy, these are not “swing for the fences” investments. Sticking with the baseball analogy, we would describe these opportunities as singles and doubles (and the occasional triple), and in our experience they have been repeatable. 6 As we have long articulated, we are security-specific investors in out-of-favor, overlooked or misunderstood opportunities and as a result, our returns will not be highly correlated to popular stock market indices. We view this as favorable for investors seeking real portfolio diversification. In addition to our technology investments, we have initiated positions in or added to the following deeply out-of-favor, well-capitalized commodity investments: Market Vectors Gold Miners ETF (GDX), Randgold Resources (GOLD), Interoil (IOC), Goodrich Petroleum (GDP) and Sandstorm Metals & Energy (STTYF). All of the above securities were purchased after significant price declines. We have also made several new debt investments including business development companies and/or heavily discounted closed-end bond funds, such as American Select Portfolio (SLA), Oxford Lane (OXLCP – preferred stock) and MVC Capital (MVCB 7.25% due 1/15/23). The one new piece of straight debt is Canadian issuer Athabasca Oil (7.5% due 11/19/17). We believe all of these investments were made at discounted prices. However, we have been net sellers during this period of rising markets. We have not been able to find, at this time, sufficient potential investments to significantly reduce our cash levels. As we often remind our investors, in the absence of a compelling investment that meets our risk/reward threshold, we do nothing. We should note though that we have found several investment opportunities of late resulting from a current bear market in certain commodity sectors, as well as several company-specific events that resulted in highly favorable security prices in our opinion. We do not know when pricing conditions will enable us to dramatically reduce our cash balances. However, we think the odds are pretty good, but by no means certain, for better overall pricing to emerge. The current environment is one in which the stock market’s total capitalization exceeds GDP for the third time since 1950. The information below is based on data from the Board of Governors of the Federal Reserve System and the U.S. Bureau of Economic Analysis. Market Cap/GDP since 1950 · 155% · 115% ·
